DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments to the specification and the claims as well as remarks filed on 01/06/2021 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1-16 are pending; Claims 1, 8-9, and 11-16 are amended; and Claims 1-16 are under examination.  

Withdrawal of Objections 
The objection to Claims 8-9 and 11-16 are withdrawn due to the amendment to the claims filed on 01/06/2021.
The objection to the specification for not complying with sequence rules is withdrawn due to the amendment to the specification filed on 01/06/2021.

Withdrawal of Rejections
The rejection of Claims 8-16 under 35 U.S.C. 103 over Sinclair et al. in view of Gross et al. is withdrawn due to the amendment to the claims filed on 01/06/2021.    
The rejection of Claims 1-2, 4, and 8-16 on the ground of nonstatutory obviousness-type double patenting over the claims of U.S. Patent No. 10519429 is withdrawn due to the amendment to the claims filed on 01/06/2021.   

Claim Rejections - 35 USC § 112, First Paragraph
Claims 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is maintained.
The claims 8-16 are directed to a method for preparing nicotinamide mononucleotide (NMN) by using a mutant of the Nampt enzyme, i.e. a protein (b) derived from the protein (a) having an amino acid sequence of SEQ ID NO:3, wherein the protein (b) has at least 99% identity to SEQ ID NO:3, and the protein (b) has a catalytic activity that is higher than its parent Nampt enzyme. It is noted that the amino acid sequence of SEQ ID NO:3 has 463 amino acids, and the identity of at least 99% to SEQ ID NO:3 would allow up to 5 amino acids in the sequence of SEQ ID NO:3 to be mutated by substitution, deletion, or insertion, for generating the claimed protein (b) having “at least 99% identity to SEQ ID NO:3”.  It is also noted that Claims 8 and 11-16 do not define specific positions where the mutations occurs, and the claims do not define any specific types of mutations in the protein (b). As such, the protein (b) may have any types of mutations at any positions. A total number of variable positions, 13. It is further noted that Claims 8 and 11-16 do not define specific amino acids used for mutating the sequence of SEQ ID NO:3. As known to one of ordinary skill in the art, there are 20 different amino acids. If assuming that all the mutations are substitution mutations, 19 amino acids can be used for substituting each of 5 amino acids at the 2.09 x 1013 variable positions. A total number of different mutants, which meet the claimed requirement of the protein (b) having at least 99% identity to SEQ ID NO:3, is 2.09 x 1013 x19 x18 x17 x16 x15 = 2.91 x 1019.  In fact, the actual total number is even higher than this, considering the mutations are not limited to substitutions and they can be deletion and/or insertion mutations. As such, the scope of the term “protein (b)” or “a protein derived from protein (a) and having at least 99% identity to SEQ ID NO:3” recited in the claims 8 and 11-16 encompasses hundreds and thousands of millions of different protein variants or mutants. Moreover, Examiner points out that even the protein (b) in Claims 9 and 10 can encompass hundreds and thousands of millions of different protein variants or mutants. This is because while the claims require one or more mutations at the specific positions 180, 182, 231, 298, 338, and 377, Claims 9 and 10 do not limit these mutations as the only mutations in the protein (b). To meet the requirement of the Claims 9 and 10, only a single mutation at one of the specifically defined positions is needed, which would allow up to 4 additional amino acids to be mutated at any positions other than the defined position in the sequence of SEQ ID NO:3, for generating the protein (b) having at least 99% identity to SEQ ID NO:3. If assuming all the possible mutations are substitution mutations, A total number of possible mutants, meeting the requirement “at least 99% identity” in the 15. In fact, the actual total number is even higher than this, considering the mutations are not limited to substitutions and they can be deletion and/or insertion mutations too.  As such, the scope of the protein (b) in the claims 8-16 encompasses an extremely large number of different protein variants or mutants derived from protein (a). 
The specification of the instant application discloses only a few mutations of the polypeptide of SEQ ID NO:2 (listed in Claim 10, and Table 1) with defined amino acid substitutions at specific 6 positions. The specification provides no information with regard to the structural-functional relationship for the 463 amino acids in the polypeptide of SEQ ID NO: 2.  Given the claims do not recite actual structural limitations for the protein (b), there are nearly extremely large numbers of variants of the polypeptide of SEQ ID NO: 2 or SEQ ID NO: 3.  An effective screening assay would be necessary to identify variants which have a catalytic activity that is higher than its parent Nampt enzyme, as required by the claims.  However, There is no disclosure in the specification or prior art regarding how to effectively determine or screen what substitutions, deletions or insertions would result in a Nampt mutant that has a catalytic activity higher than the parent Nampt.
In order for the written description provision of 35 USC 112, first paragraph to be satisfied, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.  For example, MPEP 2163 states in part, 
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of 

Without additional information, the skilled artisan cannot envision which substitutions, deletions or insertions of the polypeptide of SEQ ID NO: 2 or SEQ ID NO: 3 would result in a Nampt mutant, i.e. protein (b), having a higher catalytic activity compared to the parent Nampt.  Adequate written description requires more than a mere statement that it is part of the invention.  
Therefore, the full breadth of “a protein derived from protein (a) and having at least 99% identity to SEQ ID NO3” encompassed by the claims do not meet the written description provision of 35 USC 112, first paragraph.  

Claims 1-16 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, as they introduce new matter.  
The amended base claim 1 is directed to a method for preparing nicotinamide mononucleotide (NMN), comprising a step of catalytically reacting a plurality of raw materials consisting of nicotinamide, ATP, and ribose in the presence of Nampt, ribose phosphate pyrophosphokinase, and ribokinase. Support for the new limitation “a plurality of raw materials consisting of nicotinamide, ATP, and ribose” is not found in the 
The claims 8 and 11-16 recite a new limitation “protein (b) … having at least 99% identity to SEQ ID NO: 3”, whose scope encompasses 99%, 100%, and any ranges therebetween.  Applicant points to Example 6/table 1 for a written description of this limitation, but such support is not found. In details, the mutants listed in the table 1 provide support for the protein (b) having have 99.78%, 99.56%, 99.35%, and 98.92% identity to the SEQ ID NO:3, respectively. However, the table 1 does not provide support for a new range defined by a lower limit “at least 99%”. The original language “by substitution, deletion, or insertion of one or more amino acids in the amino acid sequence of protein (a)” in the specification (see Claims 8 and 11-16 in page 15) supports a broad range, i.e. from 0% to 99.78%, identity to the SEQ ID NO:3. Thus, the instant claims are introducing a new range, by defining a lower limit of “at least 99%”, which was not specifically contemplated in the original disclosure. 
Therefore, Claims 1-16 are directed to new matter. 

Claim Rejections - 35 USC § 103   
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (WO2015/069860, published on 5/14/2015, cited in IDS) in view of Gross et al. (J. Am. Chem. Soc. 1983, 105:7428-7435, of record). This rejection is maintained.
Sinclair et al. teach a method for producing nicotinamide mononucleotide (NMN), comprising steps: providing nicotinamide phosphoribosyltransferase (Nampt) in the form of isolated cells having overexpressed Nampt, and a raw material of nicotimamide/NAM;  
The method of Sinclair et al. differs from the claimed method of Claim 1 in that Sinclair et al. do not teach producing NMN from substrate materials comprising nicotimamide, ATP and ribose, Rather, Sinclair et al. teach producing NMN from substrate materials of nicotimamide and PRPP; and that Sinclair et al. do not teach the catalytic reaction is in the presence of ribokinase and ribose phosphate pyrophosphokinase. However, it had been well known in the art that PRPP can be converted from raw materials of ATP and ribose through catalytic reactions in the presence of ribokinase and ribose phosphate pyrophosphokinase, as supported by the prior art described below.
 Gross et al. teach (1) catalytically reacting raw materials ATP and ribose in the presence of ribokinase to prepare R-5-P; and (2) catalytically reacting the R-5-P with raw material ATP in the presence of ribose phosphate pyrophosphokinase (i.e. PRPP synthetase) to prepare PRPP; (abstract; page 7428/Scheme I; page 7429/left col./para. 2; page 7432: left col./last para. and right col./para. under “Ribokinase”; page 7434/right col). Gross et al. also teach isolating and purifying the enzymes used in the reactions (1) and (2) (page 7433, left col/para 2 – right col/para 1).  Gross et al. further teach coupling the enzymatic synthesis of R-5-P from ATP and ribose with the enzymatic synthesis of PRPP from R-5-P and ATP, thus generating a coupled enzymatic synthesis of PRPP from raw materials ATP and ribose in the presence of ribokinase and ribose 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Sinclair et al. for preparing NMN by coupling the enzymatic synthesis of PRPP from ribose and ATP with the enzymatic synthesis of NMN from PRPP and nicotimamide, such that there is no need to provide PRPP as the substrate, as taught by Gross et al., wherein the modified method comprises catalytically reacting a plurality of raw materials consisting of nicotimamide, ATP, and ribose in the presence of enzymes: ribose phosphate pyrophosphokinase, ribokinase, and Nampt from the isolated cells of Sinclair et al. A person of ordinary skill in the art would have been motivated to do so, because Gross et al. teach that PRPP is intrinsically instable and is too expensive to be used as a synthesis substrate, and Gross et al. further teach directly coupling the enzymatic synthetic route of PRPP to its unitization in situ for reducing the cost of reagents and enhancing production yields. One of ordinary skill in the art has a reasonable expectation of success at modifying the method of Sinclair et al., because Gross et al. demonstrated that the coupled enzymatic procedure of converting ATP and ribose to 
It is noted that Sinclair et al. teach an alternative approach of using 5-phospho-ribosyl-1-pyrophosphate synthetase (Prs1) (involved in PRPP synthesis) in cultured cells to replace raw material PRPP in the Nampt-catalyzed reaction for producing NMN (page 7/lines 26-30). Even putting this teaching under the consideration, the instant claim 1 would still have been obvious over the teachings of the cited prior art, because the coupled enzymatic synthesis of PRPP from ribose and ATP taught by Gross et al., at least, is an art recognized equivalent for the same purpose. It would be obvious to substitute one equivalent for the other.  Furthermore, using the isolated Nampt, ribose phosphate pyrophosphokinase, and ribokinase in an in vitro reaction for producing NMN has obvious advantages when compared with the whole cell production, because Sinclair et al. teach that there are issues, such as PRPP being utilized by enzymes from other metabolic pathways and NMN being converted/hydrolyzed to other products, e.g. NAD, when the whole cells are used for producing PRPP and NMR (page 7/lines 31-32, page 8/line 8).      
Regarding Claims 2 and 3, Gross et al. teach that reactions take place at a temperature of 30oC, at a pH 7.4 or 7.5, and in the presence of Mg2+ and K+ (page 
Regarding Claim 4, it is a routine practice in the art to use Tris-HCl buffers for controlling pH of a solution, as evidenced by Sinclair et al. (page 41/lines 25-26). Given Gross et al. teach controlling pH of the enzymatic reactions, it would have been obvious to apply a Tris-HCl buffer to the enzymatic reaction in the method suggested by Sinclair et al. and Gross et al. for controlling the pH of the reaction at a desirable range.
Regarding Claims 5-7, Gross et al. teach adding 16 g (100 mmol) of ribose and 3 g (6 mmol) of Na2ATP to obtain a 700 ml solution for the reaction of the coupled synthesis of PRPP (page 7434, right col, para. 3, lines 1-2), which gives a ribose concentration of 140 mM and an ATP concentration of 8.5 mM; and Sinclair et al. teach a concentration of 2 mM nicotinamide for synthesizing NMN in Nampt-containing whole cell culture (page 41, line 23).  Although those taught or suggested by Sinclair et al. and Gross et al. do not match the claimed concentration ranges or molar ratio, it is considered that both concentrations and the molar ratio of nicotinamide, ATP, to ribose in the method suggested by Sinclair et al. and Gross et al. can be readily modified by routine optimization for increasing yield of NMN and cutting down reagent cost. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
Claims 1, 2, 4, and 8-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 2, 3, 6, 10, 11, and 14 of U.S. Patent No. 10519429 in view of Gross et al. (J. Am. Chem. Soc. 1983, 105:7428-7435, of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 2, 3, 6, 10, 11, and 14 of the ‘429 patent are directed in part to a method for preparing nicotinamide mononucleotide (NMN) comprising contacting a substrate with an enzyme, wherein the enzyme comprises the Nampt mutant of claim 1, wherein the method further comprises the steps of: (a) adding a solution comprising the substrate to a reactor and adjusting the pH of the solution to 7.0-7.5 to obtain a solution;  (b) adding the enzyme to the solution to obtain a system and stirring the system until uniform;  (c) reacting the system by continuously stirring, controlling the temperature of the system at 37oC, and maintaining the pH of the system between 7.0 to 8.0;  (d) obtaining a crude nicotinamide mononucleotide product solution;  and (e) filtering, purifying and drying the crude solution to obtain nicotinamide mononucleotide; wherein the substrate comprises 5'-phosphoribosyl-1'-pyrophosphate (PRPP) and nicotinamide; and wherein the substrate consists of PRPP, nicotinamide, ribose, and ATP, and wherein the enzyme consists of the Nampt mutant of claim 1, ribose phosphate pyrophosphokinase and ribokinase; and wherein the enzyme is in a form selected from a solution, a lyophilized powder, enzyme-containing cells, and an immobilized enzyme.

The method of the ‘429 patent differs from the method of the instant claims in that the method of the ‘429 patent uses PRPP along with nicotinamide as the substrates/raw materials for preparing NMN. The claims of the ‘429 patent do not define a method for preparing NMN without using PRPP as a raw material. 
However, it would have been obvious to one of ordinary skill in the art to modify the method of the ‘429 patent for preparing NMN by coupling the enzymatic synthesis of PRPP from ribose and ATP with the enzymatic synthesis of NMN from PRPP and nicotimamide, such that there is no need to provide PRPP as the substrate/raw material, as taught by Gross et al., wherein the modified method comprises catalytically reacting a plurality of raw materials consisting of nicotimamide, ATP, and ribose in the presence of enzymes: ribose phosphate pyrophosphokinase, ribokinase, and Nampt mutant of the ‘429 patent. A person of ordinary skill in the art would have been motivated to do so, because Gross et al. teach that PRPP is intrinsically instable and is too expensive to be used as a synthesis substrate/raw material. Gross et al. further teach directly coupling the enzymatic synthetic route of PRPP to its unitization in situ for reducing the cost of reagents and enhancing production yields. One of ordinary skill in the art has a reasonable expectation of success at modifying the method of Sinclair et al., because Gross et al. demonstrated that the coupled enzymatic procedure of 
Regarding Claim 4, it is a routine practice in the art to use Tris-HCl buffers for controlling pH of a solution. Given the claims of the ‘429 patent specifically teach controlling pH of the enzymatic reactions, it would have been obvious to apply a Tris-HCl buffer to the enzymatic reaction in the claimed method of the ‘429 patent for controlling the pH of the reaction at a desirable range.
Therefore, the method of Claims 1, 2, 4, and 8-16 of the instant application is either anticipated by or is deemed obvious over the method of Claims 2, 3, 6, 10, 11, and 14 of U.S. Patent No. 10519429.

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 2, 3, 6, 10, 11, and 14 of U.S. Patent No. 10519429, as applied to Claims 1, 2, 4, and 8-16, further in view of Gross et al. (J. Am. Chem. Soc. 1983, 105:7428-7435, of record) and Imai et al. (US Pub. No. 2009/0246803, 2009, of record).
The subject matter of Claims 2, 3, 6, 10, 11, and 14 of the ‘429 patent as well as  the teachings of Gross et al. are described above.
Regarding Claim 3, the claims of the ‘429 patent do not define the enzymatic reaction takes place in the presence of Mg2+ and K+. However, it would have been 2+ and K+ to the enzymatic reaction in the claimed method of the ‘429 patent for preparing NMN, because it had been known in the art that these ions are required for the enzymes to effectively catalyze the reaction, as supported by Gross et al. and by Imai et al., who teach performing a Nampt-catalyzed reaction in the presence of MgCl, Tris-buffer [pH 7.5], and 50 mM nicotinamide (paragraph 0088). It is noted that the teachings of the Tris buffer from Imai et al. further renders Claim 4 to be obvious.
Regarding Claims 5-7, the claims of the ‘429 patent do not specifically define concentrations or a molar ratio of the substrates. However, Gross et al. teach adding ribose at an amount of 100 mmol and at a concentration of 140 mM, and adding ATP at an amount of 6 mmol and at a concentration of 8.5 mM; and Imai et al. teach adding nicotinamide at a concentration of 50 mM, as indicated above.  It is considered that both concentrations and the molar ratio of nicotinamide, ATP, to ribose in the claimed method of the ‘429 patent can be readily modified by routine optimization for increasing yield of NMN and cutting down reagent cost. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05).
Therefore, in view of the teachings of the prior art, the method of Claims 1-16 of the instant application is deemed obvious over the method of Claims 2, 3, 6, 10, 11, and 14 of U.S. Patent No. 10519429.

Response to Arguments
Applicant's arguments about the rejection of Claims 8-16 under 35 U.S.C. 112(a) in the response filed on 1/6/2021 (pages 64-65) have been fully considered but they are not persuasive. 
As a first matter, Examiner notes that the new limitation “at least 99% identity” recited in Claims 8 and 11-16 are directed to new matter. The Example 6/Table 1 pointed by Applicant does not provide support for this new limitation for the reasons indicated above (see pages 6 and 7). Applicant is encouraged to put each of the specific mutants, which Applicant had possession of, to the instant claims to overcome the rejection.
Second, in response to Applicant’s arguments about providing the support for the screening procedure, Examiner notes that the paragraphs 0049-0050 in the specification disclose a time-consuming process for preparing Nampt mutants, comprising: cloning the parent gene, making a site-directed mutation, cloning the mutated gene into a vector, screening positive clones having the gene and Nampt activity, extracting plasmid DNA from the positive clones, sequencing the extracted DNA to confirm the mutation introduced. The paragraph 0050 only briefly mentions screening clones in a LB+ Kanamycin medium to obtain Nampt mutants having high catalytic activity, but does not provide any details regarding how the screening is conducted. The paragraph 0051 discloses suitable vectors that may be used for cloning Nampt genes, thus not related to screening procedure. The paragraphs 0095-0096 are the only section in the specification, which discloses an enzymatic activity assay. However, the enzymatic assay disclosed in this section requires a time-consuming HPLC purification process for determining the NMN content in each of the samples that are assayed. As 
Therefore, the rejection of Claims 8-16 under 112(a) is proper, thus being maintained.           

Applicant's arguments about the rejection of Claims 1-7 under 35 U.S.C. 103 in the response filed on 1/6/2021 (pages 66-67 and 71-72) have been fully considered but they are not persuasive. 
In response to Applicant’s arguments in pages 66-67 of the 1/6/2021 response, 
Examiner notes that these arguments are based on the features not recited in the claims. The instant claims do not recite any limitations to require that claimed method comprises the steps: providing a mixture of nicotinamide, ATP, ribose, Nampt, ribose phosphate pyrophosphokinase, and ribokinase, and performing a single reaction (i.e. “one port” reaction) with the mixture to prepare the NMN.  Rather, the claim 1 only requires catalytically reacting the raw materials (nicotinamide, ATP, and ribose) with the enzymes nicotinamide phosphoribosyltransferase (Nampt), ribose phosphate pyrophosphokinase, and ribokinase. The combined teachings of Sinclair and Gross suggest a method comprising a step of reacting raw materials consisting of 
   In response to applicant's arguments (in pages 71-72 of the response) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's 
Therefore, for all the reasons indicated above, the claims 1-7 would have been obvious over Sinclair and Gross. Accordingly, the rejection is maintained.

Applicant's arguments about the rejection of Claims 8-16 under 35 U.S.C. 103 in the response filed on 1/6/2021 (pages 68-70) have been fully considered but they are moot, because the rejection has been withdrawn. 

Applicant's arguments about the double patenting rejection of Claims 1-16 in the response filed on 1/6/2021 (pages 73) have been fully considered but they are not persuasive. Examiner notes that the benefits of using ATP and ribose to replace PRPP as raw material had been well known in the art, as supported by Gross. Thus, the claimed method for preparing NMN without the use of PRPP would have been obvious to one of ordinary skill in the art in view of combined teachings of the claims of U.S. Patent No. 10519429 and Gross, for the reasons indicated above. 
Therefore, the double patenting rejection of Claims 1-16 is proper, thus being maintained.           

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

/Qing Xu/

Patent Examiner
Art Unit 1653




	/ALLISON M FOX/           Primary Examiner, Art Unit 1633